


110 HR 2940 IH: To amend section 212 of the Immigration and Nationality

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2940
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Perlmutter (for
			 himself, Mr. Kagen,
			 Mr. Walz of Minnesota,
			 Mr. Kind, Mr. Costa, Mr. David
			 Davis of Tennessee, and Ms. McCollum
			 of Minnesota) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To amend section 212 of the Immigration and Nationality
		  Act with respect to discretionary determinations waiving an alien’s
		  inadmissibility based on certain activities, and for other
		  purposes.
	
	
		1.Discretionary determinations
			 waiving grounds of inadmissibilitySection 212(d)(3)(B)(i) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(d)(3)(B)(i)) is amended to read as
			 follows:
			
				(B)(i)The Secretary of State,
				after concurrence by the Attorney General and the Secretary of Homeland
				Security, or the Secretary of Homeland Security, after concurrence by the
				Secretary of State and the Attorney General, may determine in such Secretary’s
				sole unreviewable discretion that subsection (a)(3)(B) shall not apply with
				respect to an alien within the scope of that subsection, or that subsection
				(a)(3)(B)(vi)(III) shall not apply to a group solely by virtue of having a
				subgroup within the scope of that subsection. Such a determination may be
				revoked ab initio, without notice at any time, with respect to any and all
				persons subject to it. Such a determination shall neither prejudice the ability
				of the United States Government to commence criminal or civil proceedings
				involving a beneficiary of such a determination or any other person, nor create
				any substantive or procedural right or benefit for a beneficiary of such a
				determination or any other person. Notwithstanding any other provision of law
				(statutory or non-statutory), including section 2241 of title 28, United States
				Code, or any other habeas corpus provision, and sections 1361 and 1651 of such
				title, no court shall have jurisdiction to review such a determination or
				revocation. The Secretary of State may not exercise the discretion provided in
				this clause with respect to an alien at any time during which the alien is the
				subject of pending removal proceedings under section
				240.
					.
		2.Technical
			 correction to exception to inadmissibility ground for terrorist activities for
			 spouses and children
			(a)In
			 generalSection 212(a)(3)(B)(ii) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3)(B)(ii)) is amended by striking
			 Subclause (VII)and inserting Subclause
			 (IX).
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and such amendment and section
			 212(a)(3)(B)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)(B)(ii)), as amended by subsection (a), shall apply to—
				(1)removal proceedings
			 instituted before, on, or after the date of the enactment of this section;
			 and
				(2)acts and
			 conditions constituting a ground for inadmissibility, excludability,
			 deportation, or removal occurring or existing before, on, or after such
			 date.
				
